IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46555

STATE OF IDAHO,                                   )
                                                  )   Filed: May 16, 2019
       Plaintiff-Respondent,                      )
                                                  )   Karel A. Lehrman, Clerk
v.                                                )
                                                  )   THIS IS AN UNPUBLISHED
LUIS DANIEL HERMOSILLO-                           )   OPINION AND SHALL NOT
ANTOLIN,                                          )   BE CITED AS AUTHORITY
                                                  )
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Judgment of conviction and concurrent, unified aggregate sentences of six years,
       with a minimum period of confinement of one year determinate, for possession of
       a controlled substance and grand theft, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Luis Daniel Hermosillo-Antolin pled guilty to possession of a controlled substance,
Idaho Code § 37-2732(c)(2), and grand theft by possession of stolen property, I.C. § 18-2403.
The district court sentenced Hermosillo-Antolin to concurrent, unified sentences of four years
with one year determinate for possession of a controlled substance and six years with one year
determinate for grand theft. Hermosillo-Antolin appeals asserting that the district court abused
its discretion by imposing excessive sentences.



                                                  1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hermosillo-Antolin’s judgment of conviction and sentences are affirmed.




                                                   2